208 Ga. 766 (1952)
69 S.E.2d 573
HARPER
v.
MAYES, administratrix.
17685.
Supreme Court of Georgia.
Argued January 16, 1952.
Decided February 13, 1952.
Rehearing Denied March 13, 1952.
William A. Thomas, for plaintiff.
Wilbur B. Nall and Ralph R. Quillian, for defendant.
HAWKINS, Justice.
The verdict and judgment here sought to be set aside having been rendered on June 6 and 7, 1951, respectively, during the May-June term of Fulton Superior Court, the motion to set aside filed July 9, 1951, came at a subsequent term, was not based on any defect appearing on the fact of the record, and was not accompanied by any brief of the evidence adduced upon the trial which resulted in the verdict and judgment. The supplemental petition to set aside the verdict and judgment  filed on the same date as the motion above referred to, and based upon alleged fraud, not being addressed to any court, and not being a proper independent equitable proceeding to set aside a verdict and judgment procured by fraud, but being merely a supplement to the motion above referred to, entitled in the same cause in which the verdict and judgment were rendered  was a nullity, and the trial judge did not err in dismissing both the motion and supplement thereto. Code, § 110-702; Sweat v. Latimer, 119 Ga. 615 (46 S.E. 835); Miraglia v. Bryson, 152 Ga. 828 (2) (111 S.E. 655); Peoples Loan Co. v. Allen, 199 Ga. 537, 556 (34 S.E. 2d, 811); Lucas v. Lucas. 179 Ga. 821 (177 S.E. 684); Wrenn v. Allen, 180 Ga. 613 (180 S.E. 104); Dollar v. Fred W. Amend Co., 186 Ga. 717 (198 S.E. 753); Plunkett v. Neal, 201 Ga. 752 (41 S.E. 2d, 157); Pike v. Andrews, 208 Ga. 478 (67 S.E. 2d, 476).
Judgment affirmed. All the Justices concur.